            Case 3:18-cv-00649-SB       Document 63       Filed 10/29/20      Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION




MEGAN ELIZABETH KYTE,

               Petitioner,                                                  No. 3: 18-cv-00649-SB
       V.                                                                                     I
                                                                          OPINION AND ORDER
ROB PERSSON,

               Respondent.


MOSMAN,J.,

       On July 27, 2020, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F&R) [ECF 52]. Judge Beckerman recommended that I DENY Petitioner's

Amended Petition for Writ of Habeas Corpus [ECF 34] and decline to issue a Certificate of
                                                                                        i
Appealability. Petitioner Megan Elizabeth Kyte filed objections [ECF 61] and Respondent Rob
                                                                                              I
Persson filed a response [ECF 62]. Upon review, I agree with Judge Beckerman and DISM SS

this case with prejudice.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may   1




                                                                                              I
file written objections. The court is not bound by the recommendations of the magistrate judge,
                                                                                             I
but retains responsibility for making the final determination. The court is generally required to
                                                                                              I
                                                                                              I
make a de novo determination regarding those portions of the report or specified findings or
                                                                                           I

1 - OPINION AND ORDER
             Case 3:18-cv-00649-SB         Document 63     Filed 10/29/20     Page 2 of 2




recommendation as to which an objection is made. 28 U.S .C. § 636(b)(l)(C). However, the court

is not ~equired to review, de novo or under any other standard, the factual or legal conclusions of

the mL istrate judge as to those portions of the F&R to which no objections are addressed. See
      I
Thomas v. Arn, 474 U.S . 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121
      I
      I
(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R
      I


      I
depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or mo1ify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                                CONCLUSION

          Upon review, I agree with Judge Beckerman's recommendation and I ADOPT the F&R

[ECF 52] as my own opinion. Ms. Kyte's Amended Petition for Writ of Habeas Corpus [ECF 34]
      I
is DENIED and I decline to issue a Certificate of Appealability. The case is DISMISSED with
      I
      i
prejudice.

          IT IS SO ORDERED.

          DATED this   2---1   day of October, 2020.




2 - Ol INION AND ORDER
